DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 2, 7, 9 – 14, 17, 23, 25, 27, 30, 31, 35, 36, 38, 40, 41, 43 have been amended, claims 20, 32 – 34, 42, 44 – 81 have been canceled, new claim 82 have been added and claims 1 – 19, 21 – 31, 35 – 41, 43 and 82 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39
Claim 39 depends on canceled claim 34 and therefore, the scope of claim 39 is unclear.

Allowable Subject Matter
Claims 1 – 19, 21 – 31, 35 – 38, 40, 41, 43 and 82 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the Prior Art of record fails to disclose a display apparatus comprising: an at least partially transparent display, the display configured to generate light to form an image for display to a user positioned in front of the display; and at least one light-receiving device positioned behind the display; wherein the at least one light-receiving device is configured to receive light through at least part of the display, wherein the at least one light transmitting or light-receiving device comprises or forms part of an optical wireless communications (OWC) apparatus configured to receive the light through the at least part of the display, and wherein the at least one light-receiving device is configured to receive modulated light comprising a downlink data signal from a further OWC apparatus, wherein the OWC apparatus is configured to decode the received modulated light to obtain the downlink data signal encoded in the received modulated light, and wherein the received modulated light is light of a different wavelength to the light generated by the at least partially transparent image display. (Emphasis Added.)
As to claim 43, the Prior Art of record fails to disclose a method of operating a display apparatus comprising an at least partially transparent display, the display configured to generate light to form an image for display to a user positioned in front of 8wherein the modulated light received by the at least one light-receiving device comprises a downlink data signal and the method comprises decoding the received modulated light to obtain the downlink data signal encoded in the received modulated light, and wherein the received modulated light is light of a different wavelength to the light generated by the at least partially transparent image display.  (Emphasis Added.)
82. (new) A method of operating a display apparatus comprising an at least partially transparent display, wherein the transparency of the display is independent of the image displayed on the display and the display is configured to generate light to form an image for display to a user positioned in front of the display, and at least one light-transmitting or light-receiving device is positioned behind the display, the method comprising: transmitting or receiving modulated light through at least part of the transparent display using the at least one light-transmitting or light-receiving device thereby to provide optical wireless communication (OWC) with a further OWC device using the modulated light. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to claims 1, 43 and 82 have been fully considered and are persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623